Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claims 1 and 12 is the Chan publication considered to disclose a vehicle comprising: 
a sensor (2020) configured to detect state information related to a user and a vehicle (100) (see Figs. 1 A - 1 B and 2, and Col. 5, Lines 17 - 25, "electronic devices 110, 115 may analyze the image data to ... ascertain a state of the individual 102"); 
a transceiver configured to receive travelling information related to the vehicle corresponding to the state information from an external server (see Col. 1, Lines 59 – 62, “an electronic device configured to asses an emotional state of an operator of a vehicle… may include a transceiver configured to communicate data via at least one network connection.”  See also Fig. 1 C and Col. 6, Lines 29 - 31); and 
a controller connected to the sensor and the transceiver (see Col. 1, Lines 59 – 62) and configured to (see Fig.2 and Col. 7, Lines 9 - 17, "depicts a signal diagram 200 associated with facilitating certain functionalities of the systems and methods. The signal diagram 200 includes image sensors 202, an electronic device 204, vehicle dynamics sensors 206, and at least one server 208. According to embodiments, the electronic device 204 may be located within a vehicle. Further, the electronic device 204 may be equipped with or configured to communicate with the image sensors 202 and the vehicle dynamics sensors 206." Examiner interprets electronic device 204 as a controller): 
However, the prior art does not teach, or suggest every element of independent claims 1 and 12. As such, a person skilled in the art would not modify Chan, or any controlling at least one device provided in the vehicle on a basis of the emotion state, information related to the classified drivers, and the main factor to change the emotion state of the user; and
a display connected to the controller,
wherein the controller classifies the drivers having the same tendency as the user on the basis of the travelling information according to a predetermined criterion, and
wherein the predetermined criterion includes at least one of a time, a day of a week, a date, a season, a weather, and a current location of the vehicle,
wherein the controller is configured to generate a travel route of the vehicle to improve the emotion state of the user, and to display the generated travel route on the display, and
wherein the controller extracts at least one common factor that exerts influence on emotions of the classified drivers on a basis of the information related to the classified drivers, and generates the travel route on a basis of the at least one common factor.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for controlling at least one device provided in the vehicle on a basis of the emotion state, information related to the classified drivers, and the main factor to change the emotion state of the user; and
a display connected to the controller,
wherein the controller classifies the drivers having the same tendency as the user on the basis of the travelling information according to a predetermined criterion, and
wherein the predetermined criterion includes at least one of a time, a day of a week, a date, a season, a weather, and a current location of the vehicle,
wherein the controller is configured to generate a travel route of the vehicle to improve the emotion state of the user, and to display the generated travel route on the display, and
wherein the controller extracts at least one common factor that exerts influence on emotions of the classified drivers on a basis of the information related to the classified drivers, and generates the travel route on a basis of the at least one common factor.  
In particular, the prior art is silent in teaching, or suggesting a method for extracting at least one common factor that exerts influence on emotions of drivers on a basis of the information related to drivers and generating the travel route on a basis of the at least one common factor.          


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661